Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the support drive condensation."  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the deposition chamber."  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9-10, 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2011/0192016) in view of Yanagishita (“Preparation of polyimide composite membrane by chemical-vapor-deposition and polymerization technique (CVDP)” Journal of Applied Polymer Science, 1993, Vol. 49, issue 4, pp. 565-572).
Claim 1: Kang discloses a process for synthesizing functionalized BNNTs (para (0015]: "a method for forming a boron nitride nanotube nanocomposite film, including the steps of combining a boron nitride nanotube solution with a polymer or ceramic matrix to form a boron nitride nanotube/polyimide mixture and synthesizing a boron nitride nanotube/polyimide nanocomposite film as an electroactive layer''), the method comprising reacting a first monomer and a second monomer on the BNNT material to form a functionalized BNNT material (para (0016]: "the polymer is dianhydride, pyromellitic dianhydride and the high temperature piezoelectric polyimide is synthesized from a diamine, 2,6-bis(3-aminophenoxy)benzonitrile ((beta-CN)APB) and a dianhydride, pyromellitic dianhydride (PMDA)"; the above paragraph (0015) disclosure regarding combining BNNTs with polymer matrix implies functionalization said BNNTs); but Kang does not specifically disclose positioning a BNNT material on a support in a chamber; heating the chamber lo evaporate a first monomer and a second monomer in the chamber; cooling the support drive condensation of the first monomer and the second monomer on the BNNT material. However, Yanagishita discloses heating the chamber to evaporate a first monomer and a second monomer in the chamber (pg 566 col 2 para 3-pg 567 col 1 para 1: "each monomer was individually but simultaneously effused from its own source device and deposited on the substrate set on its holder upside down. The effusion rates of the two monomers were controlled by the temperature of the source devices, valves ((14) and (15)] and shutters ((11) and (12)). The amounts of the deposited monomer were measured by an lnficon crystal oscillator ((9) or (10))"; also Fig. 2); and cooling the support drive condensation of the first monomer and the second monomer on the substrate material (pg 566, Fig. 2, items 7 and 8 including cooling device; also pg 569 Fig. 9: uncured sample, obtained at below 100 DEG C, implies that the said support has to be cooled in view of the elevated temperatures of the evaporated ingredients as per pg 567 col 2 para 2: "the deposition sources were heated by ovens at 300 DEG C for PMDA (mp, 286 DEG C) and 200 DEG C for ODA (mp, 190 DEG C), respectively"). In view that both Kang and Yanagishita disclose PMDA-based polyimides, it would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the teachings of Kang and Yanagishita, and design a process for synthesizing functionalized BNNTs, as disclosed by Kang, while functionalizing the said BNNTs by gas-phase chemical vapor deposition, as disclosed by Yanagishita, in order to simplify the said method and enhance properties of the synthesized BNNT composite materials (Kang, para (0014): "a simple and cost effective manner''; para (0016]: "combining a boron nitride nanotubes solution with the high temperature piezoelectric polyimide, using a polymer as a matrix").
Claim 4: Kang and Yanagishita disclose the process of claim 1. Kang further discloses wherein the first monomer and the second monomer comprise monomers of polyimide (para (0015)-(0016]).
Claim 5: Kang and Yanagishita disclose the process of claim 4. Kang further discloses wherein the first monomer comprises an anhydride, and the second monomer comprises a diamine (para [0015)-(00161).
Claim 6: Kang and Yanagishita disclose the procP.ss of claim 1. Kang further discloses wherein the first monomer and the second monomer are selected to form a film on the BNNT material (para (0015)-(0016)); and Yanagishita further discloses a polyamic acid film (pg 567 col 1 para 3; Fig. 3). In view that both Kang and Yanagishita disclose PMDA-based polyimides, it would have been obvious to one having ordinary skill in the art to combine the teachings of Kang and Yanagishita, and design a process for synthesizing functionalized BNNTs, as disclosed by Kang, while making the polyamic acid film comprising BNNTs at the certain step of manufacturing process, as disclosed by Yanagishita, in order to simplify the said method and enhance properties of the synthesized BNNT composite materials (Kang, para (0014), (00161).
Claim 7: Kang and Yanagishita disclose the process of claim 1. Yanagishita further discloses wherein the first monomer comprises diamine, and the second monomer comprises anhydride gas (pg 567 col 1 para 3 and cl 2 para 2; also Fig. 3), and the first and second monomers are one of introduced into the chamber simultaneously (pg 566 col 2 para 3: "each monomer was individually but simultaneously effused from its own source device"), or introduced alternatingly into the chamber.
Claim 9: Kang and Yanagishita disclose the process of claim 6. Kang further discloses the functionalized BNNT material and a polyimide coated BNNT nano-composited material (para (0015]-(0016]); and Yanagishita further discloses imidizing to form a polyimide coated composited material (pg 567, Fig. 3; pg 570 col 1 para 1 ). In view that both Kang and Yanagishita disclose PM DA-based polyimides, it would have been obvious to one having ordinary skill in the art to combine the teachings of Kang and Yanagishita, and design a process for synthesizing functionalized BNNTs, as disclosed by Kang, while using an imidizing process to form a polyimide, as disclosed by Yanagishita, in order to simplify the said method and enhance properties of the synthesized BNNT composite materials (Kang, para (0014 ], [0016]).
Claim 10: Kang and Yanagishita disclose the process of claim 9. Kang further discloses the functionalized BNNT material (para [0015]-(0016]); and Yanagishita further discloses imidizing to form a polyimide coated composited material (pg 567, Fig. 3; pg 570 col 1 para 1 ). In view that both Kang and Yanagishita disclose PM DA-based polyimides, it would have been obvious to one having ordinary skill in the art to combine the teachings of Kang and Yanagishita, and design a process for synthesizing functionalized BNNTs, as disclosed by Kang, while using an imidizing process to form a polyimide, as disclosed by Yanagishita, in order to simplify the said method and enhance properties of the synthesized BNNT composite materials (Kang, para (0014], [0016]).
Claim 15: Kang and Yanagishita disclose the process of claim 9. Kang further discloses wherein the polymer coated BNNTs function as surface modified nanotubes (para [0015]-(0016]); and Yanagishita further discloses polyamic acid and polyimide (pg 567 Fig. 3). In view that both Kang and Yanagishita disclose PM DA-based polyimides, it would have been obvious to one having ordinary skill in the art to combine the teachings of Kang and Yanagishita, and design a process for synthesizing functionalized BNNTs, as disclosed by Kang, while utilizing polyamic acid and polyimide as polymer(s) for said modifying, as disclosed by Yanagishita, in order to simplify the said method and enhance properties of the synthesized BNNT composite materials (Kang, para (0014], (0016]).
Claim 18: Kang and Yanagishita disclose the process of claim 1. Kang further discloses further comprising suspending the functionalized BNNT material in a non-solvent (para [0015]-(0016]; Fig. 1a).
Claim 19: Kang and Yanagishita disclose the process of claim 18. Kang further discloses wherein the non-solvent solution comprises at least one of a metal, a ceramic, and a polymer matrix material (para (0015]-(0016]; Fig. 1a).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2011/0192016) in view of Yanagishita (“Preparation of polyimide composite membrane by chemical-vapor-deposition and polymerization technique (CVDP)” Journal of Applied Polymer Science, 1993, Vol. 49, issue 4, pp. 565-572), as applied to claim 1 above, further in view of Sainsbury et al. (US 2010/0051879).
Kang and Yanagishita disclose the process of claim 1; but neither Kang and Yanagishita specifically discloses wherein the BNNT material comprises at least one of a BNNT puff ball, a BNNT powder, a BNNT buckypaper, a BNNT woven fiber mat, or a BNNT porous scaffolding. However, Sainsbury discloses wherein the BNNT material comprises at least one of a BNNT puff ball, a BNNT powder (para [0065]: "self-assembly of gold nanoparticles at the surface of both the amine-modified (AF) and MPA-BNNTs involves combining aqueous suspensions of the nanotubes and nanoparticles"; also Fig. 6), a BNNT buckypaper, a BNNT woven fiber mat, or a BNNT porous scaffolding. In view that Kang, Yanagishita and Sainsbury disclose PM DA-based polyimides and/or BNNTs, it would have been obvious to one having ordinary skill in the art to combine the teachings of Kang, Yanagishita and Sainsbury, and design a process for synthesizing functionalized BNNTs, as disclosed by Kang, while functionalizing the said BNNTs by gas-phase chemical vapor deposition, as disclosed by Yanagishita, and utilizing BNNT powder, as disclosed by Sainsbury, in order to simplify the said method and enhance properties of the synthesized BNNT composite materials (Kang, para (0014], (0016]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2011/0192016) in view of Yanagishita (“Preparation of polyimide composite membrane by chemical-vapor-deposition and polymerization technique (CVDP)” Journal of Applied Polymer Science, 1993, Vol. 49, issue 4, pp. 565-572), as applied to claim 1 above, further in view of Hutchins (“Apparatus for chemical vapor deposition of polyimide films” Review of Scientific Instruments, 1995, Vol. 66, issue 7, pp. 3943-3947.)
Kang and Yanagishita disclose the process of claim 1. Yanagishita further discloses wherein the deposition chamber comprises a cell configured to control the evaporation of the first monomer and the second monomer through temperature and pressure regulation within the chamber (pg 566 col 2 para 3-pg 567 col 1 para 2; pg 566 Fig. 2; pg 567 Fig. 4; the latter correlation between pressure, time and operation procedure steps unequivocally indicates pressure regulation within the chamber); but neither Kang nor Yanagishita specifically discloses that the said cell is a Knudsen cell. However, Hutchins discloses a Knudsen cell (pg 3944 Fig. 2) implemented for polyamic acid deposition on different substrates (pg 3943 col 1 para 2-col 2 para 2; pg 3944 Fig. 1 ). In view that Kang, Yanagishita and Hutchins disclose PMDA-based polyimides and/or their deposition on various substrates, it would have been obvious to one having ordinary skill in the art to combine the teachings of Kang, Yanagishita and Hutchins, and design a process for synthesizing functionalized BNNTs, as disclosed by Kang, while functionalizing the said BNNTs by gas-phase chemical vapor deposition, as disclosed by Yanagishita, with the use of Knudsen cell ingredient sources, as disclosed by Hutchins, in order to simplify the said method and enhance properties of the synthesized BNNT composite materials (Kang, para (0014], (0016]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2011/0192016) in view of Yanagishita (“Preparation of polyimide composite membrane by chemical-vapor-deposition and polymerization technique (CVDP)” Journal of Applied Polymer Science, 1993, Vol. 49, issue 4, pp. 565-572), as applied to claim 1 above, further in view of Pukonen et al. (“Atomic layer deposition of polyimide thin films” Journal of Materials Chemistry, 2006, Vol. 17, issue 7, pp. 664-669.)
Kang and Yanagishita disclose the process of claim 1. Yanagishita further discloses discloses wherein the process continues for about 0.15-0.75 hours (pg. 568 Fig. 6; also see pg 567 Fig. 4: 30 mins or 0.5 hour for the deposition step duration); but neither Kang nor Yanagishita specifically discloses wherein the process continues for about one hour, the first and second monomers are introduced alternatingly into the chamber, and an alternating cycle between the first and second monomers is less than about 100 Hertz. However, Putkonen discloses the first and second monomers are introduced alternatingly into the chamber, and an alternating cycle between the first and second monomers is less than about 100 Hertz (pg 666 col 2 para 1-pg 667 col 1 para 1; also Fig. 2 with PMDA-ODA pulsing time of 2 seconds, i.e., pulsing frequency= 0.5 Hz, which is below 100 Hertz threshold). In view that Kang, Yanagishita and Putkonen disclose PM DA-based polyimides and/or their deposition on various substrates (Putkonen, pg 665-666 Schemes 1-2), it would have been obvious to one having ordinary skill in the art to combine the teachings of Kang, Yanagishita and Putkonen, and design a process for synthesizing functionalized BNNTs, as disclosed by Kang, while functionalizing the said BNNTs by gas-phase chemical vapor deposition, as disclosed by Yanagishita, with the use of alternating the ingredient deposition, as disclosed by Putkonen, in order to simplify the said method and enhance properties of the synthesized BNNT composite materials (Kang, para (0014), [00161).

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2011/0192016) in view of Yanagishita (“Preparation of polyimide composite membrane by chemical-vapor-deposition and polymerization technique (CVDP)” Journal of Applied Polymer Science, 1993, Vol. 49, issue 4, pp. 565-572), as applied to claim 1 above, further in view of Demirel (“Spatially Organized Free-Standing Poly(p-xylylene) Nanowires Fabricated by Vapor Deposition” Langmuir, 2007, Vol. 23, issue 11, pp. 5861-5863.)
Claim 11: Kang and Yanagishita disclose the process of claim 1; but neither Kang nor Yanagishita specifically discloses wherein the first and second monomers comprise monomers of poly(p-xylene). However, Demirel discloses monomers comprise monomers of poly(p-xylene) (pg 5861, Abstract: "thin films of poly(chloro-p-xylylene) (PPXC) grown by the pyrolysis and evaporation of chloro[2.2]paracyclophane in an evacuated chamber ... nanostructured thin films of poly(p-xylylene) (PPX) and its derivatives shall be useful as functionalized interfaces"; also pg 5862, Fig. 1 ). In view that Kang, Yanagishita and Demirel disclose PMDA-based polyimides and/or monomer deposition and polymerization on various substrates (Demirel, pg 5862 col 2 para 2), it would have been obvious to one having ordinary skill in the art to combine the te;1chinqs of Kanq, Yanaqishita and Demirel, and design a process for synthesizing functionalized BNNTs, as disclosed by Kang, while functionalizing the said BNNTs by gas-phase chemical vapor deposition, as disclosed by Yanagishita, with the use of additional ingredient for poly(p-xylylene) deposition and formation, as disclosed by Demirel, in order to simplify the said method and enhance properties of the synthesized BNNT composite materials (Kang, para (0014), (00161).
Claim 12: Kang and Yanagishita disclose the process of claim 1; but neither Kang nor Yanagishita specifically discloses wherein the deposition chamber is connected to a vaporization and pyrolyzing chamber to produce p-xylene monomer from di-p-xylene. However, Demirel discloses wherein the deposition chamber is connected to a vaporization and pyrolyzing chamber to produce p-xylene monomer from di-p-xylene (pg 5862 col 2 para 2). In view that Kang, Yanagishita and Demirel disclose PMDA-based polyimides and/or monomer deposition and polymerization on various substrates (Demirel, pg 5862 col 2 para 2), it would have been obvious to one having ordinary skill in the art to combine the teachings of Kang, Yanagishita and Demirel, and design a process for synthesizing functionalized BNNTs, as disclosed by Kang, while functionalizing the said BNNTs by gas-phase chemical vapor deposition, as disclosed by Yanagishita, with the use of additional ingredient for poly(p-xylylene) deposition and formation in the apparatus containing additional chambers to accommodate procedures involving poly(p-xylylene) monomer(s), as disclosed by Demirel, in order to simplify the said method and enhance properties of the synthesized BNNT composite materials (Kang, para (0014), [00161).
Claim 13: Kang, Yanagishita and Demirel disclose the process of claim 12. Demirel further discloses wherein the feed rate of pxylene is controlled by the vaporization rate of di-p-xylene (pg 5862 col 2 para 2: "the deposition rate and the deposition pressure are controlled by the evaporation temperature (175 DEG C) of the dimer and the pyrolysis temperature (690 DEG C) ... the vapor pressure is maintained at approximately 1 O mTorr''; the latter disclosure of experimentally adjusted optimal conditions, apparently, implies the existence of the mentioned above correlation between two rates, i.e., the more substance you vaporize, the more material you get fed to the deposition chamber).
Claim 14: Kang, Yanagishita and Demirel disclose the process of claim 11. Kang further discloses wherein the polymer coated BNNTs function as surface modified nanotubes (para [0015)-(00161); and Demirel further discloses poly-p-xylene coated materials (pg 5861, Abstract: "nanostructured thin films of poly(p-xylylene) (PPX) and its derivatives shall be useful as functionalized interfaces for antifouling coatings and biomedical devices"). In view that both Kang and Demirel disclose nanomaterial polymer coating, it would have been obvious to one having ordinary skill in the art to combine the teachings of Kang and Demirel, and design a process for synthesizing functionalized BNNTs, as disclosed by Kang, while utilizing poly-p-xylene as ingredient, as disclosed by Demirel, in order to simplify the said method and enhance properties of the synthesized BNNT composite materials (Kang, para (0014), (00161).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2011/0192016) in view of Yanagishita (“Preparation of polyimide composite membrane by chemical-vapor-deposition and polymerization technique (CVDP)” Journal of Applied Polymer Science, 1993, Vol. 49, issue 4, pp. 565-572), as applied to claim 1 above, further in view of Liu (US 2006/0098389).
Claim 16: Kang and Yanagishita disclose the process of claim 1. Kang further discloses the functionalized BNNT material (para [0015]-(0016]); but neither Kang nor Yanagishita specifically discloses manipulating the functionalized BNNT material into a desired form factor. However, Liu discloses manipulating the functionalized nanotube material into a desired form factor (para (0049]: "the carbon nanotubes can be optionally derivatized with one or more functional groups. The carbon nanotubes can be derivatized on their ends or sides with functional groups, such as ... peptides"; para (0072]: "after preparation of the polymer-nanotube suspension, the suspension is made into a composite shaped in a form tailored for the target end use application. Typical composite forms include, but are not limited to, film, fiber, non-woven mat, felt, and cloth"; para (0073]: "a non-woven fabric, a mat or felt may be the desired form of the composite. A nonwoven fabric, mat or felt can be made from the polymer-nanotube suspension using such techniques as melt blowing and spun bonding methods or any other means of making nonwoven matted fabrics"). In view that Kang, Yanagishita and Liu disclose PM DA-based polyimides and/or functionalized nanotubes (including polymer-functionalized nanotubes), it would have been obvious to one having ordinary skill in the art to combine the teachings of Kang, Yanagishita and Liu, and design a process for synthesizing functionalized BNNTs, as disclosed by Kang, while functionalizing the said BNNTs by gas-phase chemical vapor deposition, as disclosed by Yanagishita, and further shaping the composites in the desirable form, as disclosed by Liu, in order to simplify the said method and enhance properties of the synthesized BNNT composite materials (Kang, para (0014]. (0016]).
Claim 17: Kang, Yanagishita and Liu disclose the process of claim 16. Kang further discloses the functionalized BNNT material (para [0015]-(0016]); and Liu further discloses wherein the functionalized nanotube material is compressed to form a non-woven mat (para [0072]-(0073]). In view that both Kang and Liu disclose polymer-functionalized nanotube materials, it would have been obvious to one having ordinary skill in the art to combine the teachings of Kang and Liu, and design a process for synthesizing functionalized BNNTs, as disclosed by Kang, while further shaping BNNT composite to form a non-woven mat, as disclosed by Liu, in order to simplify the said method and enhance properties of the synthesized BNNT composite materials (Kang, para (0014], (0016]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2011/0192016) in view of Yanagishita (“Preparation of polyimide composite membrane by chemical-vapor-deposition and polymerization technique (CVDP)” Journal of Applied Polymer Science, 1993, Vol. 49, issue 4, pp. 565-572), and Demirel (“Spatially Organized Free-Standing Poly(p-xylylene) Nanowires Fabricated by Vapor Deposition” Langmuir, 2007, Vol. 23, issue 11, pp. 5861-5863.), as applied to claim 11 above, further in view of Liu (US 2006/0098389).
Kang, Yanagishita and Demirel disclose the process of claim 11. Kang further discloses the functionalized BNNT material (para (0015)-(00161); but Kang, Yanagishita and Demirel do not specifically disclose the method comprising at least one of vacuum filtering the functionalized BNNT material and casting the functionalized BNNT material to form a porous non-woven mats. However, Liu discloses a method comprising casting the functionalized nanotube material (para (0098): "the SWNT suspension was then cast onto a glass plate to form a SWNT-P(AN/MA) composite film. The casting was done by drawing the suspension into a syringe and discharging the suspension onto a glass plate. Typically, the resulting film thickness was about 10 um, however the film thickness could be varied depending on the amount of suspension. A filter, such as a stainless steel filter, can be used to remove large aggregates. Residual DMF solvent was removed under vacuum overnight at elevated temperature in the range of about 80 C. to 100 C. The SWNT-P(AN/MA) composite film was cut into round 11.82-mm diameter pieces for subsequent heat treatment") to form a porous (para (0082): "activation of the carbonized nanotube-polymer composite. Activation increases the porosity and surface area of the carbonized polymer-nanotube composite") non-woven mats (para [0072)-(00731). In view that Kang, Yanagishita, Demirel and Liu disclose PMDA-based polyimides and/or functionalized nanotubes (including polymer-functionalized nanotubes), it would have been obvious to one having ordinary skill in the art to combine the teachings of Kang, Yanagishita, Demirel and Liu, and design a process for synthesizing functionalized BNNTs, as disclosed by Kang, while functionalizing the said BNNTs by gas-phase chemical vapor deposition, as disclosed by Yanagishita, with the use of additional ingredient for poly(p-xylylene) deposition and formation, as disclosed by Demirel, and further shaping the composites in the desirable form, as disclosed by Liu, in order to simplify the said method and enhance properties of the synthesized BNNT composite materials (Kang, para [0014), (00161).

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2011/0192016) in view of Yanagishita (“Preparation of polyimide composite membrane by chemical-vapor-deposition and polymerization technique (CVDP)” Journal of Applied Polymer Science, 1993, Vol. 49, issue 4, pp. 565-572), as applied to claim 1 above, further in view of Goldberg (“Boron Nitride Nanotubes and Nanosheets” ACS Nano, 2010, Vol. 4, issue 6, pp. 2979-2993.)
Claim 21: Kang and Yanagishita disclose the process of claim 1. Kang further discloses the functionalized BNNT material (para [0015]-(0016]); but neither Kang nor Yanagishita specifically disclose further comprising absorbing a nanoparticle within the functionalized BNNT material. However, Golberg discloses further comprising absorbing a nanoparticle within the functionalized BNNT material (pg 2987 col 1 para 2-col 2 para 1: "the submicrometer-sized sensors were fabricated out of biotin-fluorescein-functionalized mulliwalled BN nanotubes with anchored Ag nanoparticles (Figure 14)"; the latter silver nanoparticles can be unequivocally considered to be absorbed). In view that Kang, Yanagishita and Golberg disclose PMDA-based polyimides and/or BNNTs, it would have been obvious to one having ordinary skill in the art to combine the teachings of Kang, Yanagishita and Golberg, and design a process for synthesizing functionalized BNNTs, as disclosed by Kang, while functionalizing the said BNNTs by gas-phase chemical vapor deposition, as disclosed by Yanagishita, and further modifying the functionalized nanotubes with metal atoms, as disclosed by Golberg, in order to simplify the said method and enhance properties of the synthesized BNNT composite materials (Kang, para (0014], [0016]).
Claim 22: Kang, Yanagishita and Golberg disclose the process of claim 21. Golberg further discloses wherein the nanoparticle comprises one or more of a medicine, a metal (pg 2987 col 1 para 2-col 2 para 1: silver), a ceramic, and a semiconducting material.
Claim 23: Kang, Yanagishita and Golberg disclose the process of claim 21. Golberg further discloses wherein the nanoparticle can be activated by electromagnetic radiation, including photons (pg 2987 col 1 para 2-col 2 para 1: photoluminescence is induced by electromagnetic radiation including photons; also see pg 2988 Fig. 14), or by nuclear radiation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY THROWER whose telephone number is (571)270-5517.  The examiner can normally be reached on 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on 571-270-1487.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LARRY W THROWER/               Primary Examiner, Art Unit 1754